DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on October 3, 2022 has been carefully considered.  The changes made to the drawings and specification are acceptable.  Claims 1-19, 23, 25-31, and 33 are canceled.  Claims 20-22, 24, 32, 34, and 35 are under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (US 5,407,498), hereafter Kemp US ‘498.
Regarding claim 20, Kemp US ‘498 discloses an apparatus (see FIG. 1-2) comprising:
a furnace (i.e., a heater unit 11 comprising heater coils 12; see column 3, lines 41-50);
a metal powder assembly vessel (i.e., a retort 22 comprising a cylindrical section 31, an end cover 32, and a removable cap 33, see column 3, lines 51-54; the retort 22 can contain a metal powder 23 and, therefore, it meets the limitation of a metal powder assembly vessel, see column 2, lines 40-61); wherein the vessel 22 comprises an inlet through which a gas or a powder enter into the vessel (i.e., a gas enters into the retort 22 via an opening formed in the end cover 32, wherein the opening receives gas supplied through passageways 42 of an axle 36, see column 3, lines 51-64; also, a powder 23 can enter through an access port 34, see column 4, lines 17-19); and
a rotary assembly (i.e., a processing unit 21 which includes an axle 36 mounted on bearings 38 and rotated by a drive motor 27; see column 4, lines 23-28) connected to the vessel 22 (i.e., by bolts 37); wherein the rotary assembly comprises a gas supply line through which the gas enters into the rotary assembly and the inlet (i.e., a line 50 through which gas enters the processing unit 21; the gas flows through the passageways in the axle 36 and into the interior of the retort 22; see column 4, lines 7-9); and a rotary union (i.e., commutator 62 with a swivel joint 51) coupled to the gas supply line 50.
	Regarding claim 21, the provision of an “inert gas atmosphere” within the powder assembly vessel is considered a recitation of intended use that does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.  In any event, Kemp US ‘498 discloses that the vessel 22 is configured to maintain an inert atmosphere within the vessel while the powder 23 is being heated (i.e., nitrogen can be introduced into the retort, see column 2, lines 40-48; also, a claimed method of purifying metallic particles using the apparatus, wherein the method includes steps of supplying an inert atmosphere to the interior of the retort, and heating the retort while it is being rotated, see ref. claim 7).
	Regarding claim 22, Kemp US ‘498 discloses that the vessel (i.e., the retort 22, 71; see FIG. 2, 4) comprises a device which excludes an interior portion of the vessel during heat treatment (i.e., during heat treatment, the axle 36 is inserted, and the axle 36 excludes an interior portion of the retort at the enlarged portion 72 of the retort 71; alternatively, a U-tube 49 located within the interior of the retort 22 meets this limitation since the U-tube 49 takes up space within the retort and thus excludes an interior portion of the retort during heat treatment, wherein the cooling function of the U-tube 49 is not activated until after the heat treatment process has been completed, see column 4, lines 43-50; alternatively, a filter 78 located within the interior of the retort 71 meets this limitation because the filter 78 takes up space within the retort and thus excludes an interior portion of the retort during heat treatment).
	Regarding claim 32, Kemp US ‘498 discloses that the vessel 22 comprises a sensor for monitoring the temperature of the vessel (i.e., thermocouple connections 43 pass through the access ports 42 and are shown extended into the interior of the retort 22 at their sensing ends 44 and 45; see FIG. 2 and column 3, lines 65-67).
Claims 20-22 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (WO 94/01589 A1), hereafter Kemp WO ‘589.
Regarding claim 20, Kemp WO ‘589 discloses an apparatus (see FIG. 4-6; page 11, line 7, to page 12, line 14) comprising:
a furnace (i.e., a box-type heating compartment with electrical heating units 32A);
a metal powder assembly vessel (i.e., a rotating container comprising an outer cylinder 12A having end walls 14A; the container being “a metal retort or container”, see page 3, lines 9-11; and the container being able to receive a metal powder 28 (see FIG. 3) which forms a fluidized bed), further wherein the vessel comprises an inlet through which a gas or a powder enter into the vessel (i.e., gas can enter the container through an opening in the end wall 14A; or powder can enter the container through an opening in the end wall 14A that is covered by a removable cover plate 18A, see page 11, lines 19-20); and
a rotary assembly (i.e., an assembly including a shaft 24A mounted for rotation in bearings of a hub 20A) connected to the vessel (i.e., by bolts secured to the end wall 14A), wherein the rotary assembly comprises a gas supply line (i.e., the assembly further includes a fixed supply line 42A for supplying gas through a bore 31A in the shaft 24A) through which the gas enters into the rotary assembly and the inlet, and a rotary union (i.e., a rotary inlet 41A which rotates with shaft 24A; see page 12, lines 1-2) coupled to the gas supply line 42A.
Regarding claim 21, the provision of an “inert gas atmosphere” within the powder assembly vessel is considered a recitation of intended use that does not impart further patentable weight (structure) to the apparatus claim.  In any event, Kemp WO ‘589 discloses that an inert gas atmosphere can be provided in the vessel during heating (i.e., when desired, an inert gas may be introduced during heating; see page 7, lines 19-24).
Regarding claim 22, Kemp WO ‘589 (see FIG. 6) discloses that the vessel comprises a device which excludes an interior portion of the vessel during heat treatment (i.e., when the shaft 24A is inserted, the shaft 24A excludes an interior portion of the container at the enlarged portion of the end wall 14A; alternatively, a U-tube within the container 12A meets this limitation since the U-tube takes up space within the container and thus excludes an interior portion of the container; alternatively, the filter 19A takes up space within the container 10 and thus excludes an interior portion of the container 12A).
Regarding claim 32, Kemp WO ‘589 discloses a sensor for monitoring a temperature of the vessel (i.e., an electrical commutator seal 49A may be utilized to monitor and record the temperature within the container 12A; see page 12, lines 6-8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp US ‘498 in view of Rademaker (US 2,391,193). 
The same comments with respect to Kemp US ‘498 apply (see above).
Under an alternative claim interpretation, Kemp US ‘498 does not disclose a metal powder assembly vessel 22, such that the vessel is comprised of metal, i.e., steel.
Rademaker discloses an apparatus comprising a furnace F and a vessel (i.e., retort 6) for heating a particulate material (e.g., a ground raw material containing magnesium oxide, see page 2, lines 41-51).  Specifically, Rademaker discloses that the vessel 6 may be made of any type of heat resistant material, such as a high temperature resistant metal, wherein “A particularly useful type of retort which has been found to be of considerable value from the standpoint of economics and ease of manufacture comprises a retort of mild steel having an outer coating of alloy steel,” (see page 3, first column at line 3 to second column at line 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the powder assembly vessel 22 from steel in the apparatus of Kemp US ‘498 because the steel material-- namely a mild steel having an outer coating of alloy steel, has a high temperature resistance, favorable economics, and ease of manufacture, as taught by Rademaker.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp WO ‘589 in view of Rademaker (US 2,391,193). 
Kemp WO ‘589 discloses that the vessel is comprised of metal (i.e., “a metal retort or container”, see page 3, lines 9-11), but fails to disclose that the metal is steel.
Rademaker discloses an apparatus comprising a furnace F and a vessel (i.e., retort 6) for heating a particulate material (e.g., a ground raw material containing magnesium oxide, see page 2, lines 41-51).  Specifically, Rademaker discloses that the vessel 6 may be made of any type of heat resistant material, such as a high temperature resistant metal, wherein “A particularly useful type of retort which has been found to be of considerable value from the standpoint of economics and ease of manufacture comprises a retort of mild steel having an outer coating of alloy steel,” (see page 3, first column at line 3 to second column at line 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the powder assembly vessel in the apparatus of Kemp WO ‘589 from a metal that is steel because the steel material-- namely a mild steel having an outer coating of alloy steel, has a high temperature resistance, favorable economics, and ease of manufacture, as taught by Rademaker.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp US ‘498 or Kemp WO ‘589 in view of in view of Kemmer (US 1,964,853).
Kemp US ‘498 (see FIG. 2) discloses that exhaust gas exits from the vessel 22 through a pipe manifold 58, wherein gages 56 and 57 measure the pressure within the vessel, and a valve 54 may be opened to control the gas exiting from the vessel (see column 4, lines 9-14).  Kemp US ‘498 does not disclose a pressure release valve on the rotary assembly 21.
Kemp WO ‘589 (see page 7, line 28, to page 8, line 2) discloses a pressure controller 47 for maintaining the vessel at a predetermine pressure, such as a pressure of 60 psi, or pressures as high as around 1,500 psi or more, depending on the intended use of the apparatus.  Kemp WO ‘589 also discloses that it may be desirable to provide a frangible disc in a cover plate 18A to act as a safety measure in the event of high pressures within the container (see page 11, lines 20-23).  Kemp WO ‘589 does not disclose a pressure release valve on the rotary assembly.
However, the provision of pressure relief valves for vessels intended for operation under elevated pressure and temperature, i.e., to automatically prevent overpressure of the vessel, would have been well-known in the art.  Kemmer (see FIG. 1), for instance, discloses a conventional apparatus for heating metal powder (i.e., magnesium powder) comprising a vessel (i.e., rotary furnace 8) and a pressure release valve 7 on a duct 6 connected to the vessel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure relief valve on the rotary assembly in the apparatus Kemp US ‘498 or Kemp WO ‘589 because the provision of pressure relief valves on vessels which are intended to operate under elevated pressure and temperature, so as to automatically prevent overpressure of the vessel, would have been considered conventional to one of skill in the art, as further evidenced by Kemmer.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp US ‘498 in view of Kemp (US 5,759,483), hereafter Kemp US ‘483.
Kemp US ‘498 fails to disclose an inline particle filter coupled to the rotary union 51,62.  
Kemp US ‘483 discloses an apparatus (see Figures) comprising: 
a furnace (i.e., a heater assembly 14); 
a metal powder assembly vessel (i.e., a retort 31 for containing a metal powder 33) positioned in the furnace, wherein the powder assembly vessel 31 comprises an inlet through which a gas or a powder can enter into the vessel (i.e., gas from supply piping 11 can enter into the retort 31 via a commutator 13 and conduits which extend through the axle 18, see column 3, lines 41-42; solids can be introduced into the retort 31 through a second axle 41, see column 3, line 65 to column 4, line 14); and
a rotary assembly for rotating the powder assembly vessel (i.e., an assembly including an axle 18 connected to the retort 31 and rotated by a gear motor 7 via a drive belt 25); wherein the rotary assembly comprises a gas supply line 11 through which the gas enters into the rotary assembly and the inlet (i.e., via a connection at the commutator 13 and through the conduits which extend through the axle 18 and into the retort 31; see FIG. 1, 3).
Specifically, Kemp US ‘483 discloses an inline particle filter coupled to a union 13 that connects with the gas supply line 11 (as shown in FIG. 3 and 5, a filter 15 comprising a filter insert 15A, filter cap 15B, and filter bowl 15C is coupled to the commutator 13; see column 4, line 66, to column 5, line 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inline particle filter coupled to the rotary union in the apparatus of Kemp US ‘498 because the inline particle filter would remove any remaining particles from an exhaust gas discharged from the powder assembly vessel before its final discharge into the atmosphere, through a vacuum pump, or to a chemical deactivation unit, as taught by Kemp US ‘483 (see column 8, line 65, to column 9, line 6).
Response to Arguments
Applicant’s arguments filed on October 3, 2022 have been carefully considered.
With respect to claim 20, Applicant (at page 10, second paragraph) argues,
“… As amended, claim 20 discloses a rotary assembly comprising a gas supply line and a rotary union.  None of the cited references disclose a gas supply line or rotary union.”
The Office respectfully disagrees.  
Kemp US ‘498 discloses that the apparatus comprises a gas supply line (i.e., a line 50 through which gas enters the processing unit 21; the gas flows through the passageways in the axle 36 and into the interior of the retort 22; see column 4, lines 7-9) and a rotary union (i.e., commutator 62 with a swivel joint 51) coupled to the gas supply line 50.
Applicant (at page 10, third paragraph) further argues,
“Further, claim 20, as amended, recites a powder assembly vessel “comprised of metal”.  The metal particle assembly vessel is unique to this apparatus because the apparatus is used to execute a unique method that entails a highly rapid cooling rate. The metal particle assembly vessel provides the sufficient “resistance to thermal shock” and can undergo “rapid heating and cooling”, as required by the vessel holding the powder. Specification, p. 14, lines 19-21. The prior art references do not consider the unique method for which this apparatus is used, and therefore do not disclose or suggest a metal particle assembly vessel as disclosed in claim 20.”
The Office respectfully disagrees.
Claim 20 does not include the limitation that the powder assembly vessel is “comprised of metal”.  The apparatus of Kemp US ‘498 reads on “a metal powder assembly vessel” because the limitation can be interpreted as an “assembly vessel” that processes “metal powder”.
With respect to claim 24, Applicant (at page 11) further argues,
“The Office uses Rademaker for its disclosure of a vessel that “may be made of any type of heat resistant material, such as high temperature resistant metal.” Office Action, p. 14. This disclosure does not suggest to one of ordinary skill in the art to make a vessel comprising metal, or steel, as disclosed herein, because Rademaker is concerned with “heat resistant material such as high temperature resistant metals”. Rademaker, p. 3. This is in contrast to the use of metal herein. The vessel herein is disclosed as comprising metal, and more specifically steel in claim 24, because of the rapid cooling rate that occurs in the unique method for which this vessel is utilized. The metal utilized for the vessel has to be able to withstand a rapid cooling rate and thermal shock, such as that which results from submerging a heated vessel into a bath of liquid nitrogen.  A mere consideration of heat resistance, as in Rademaker, would not have motivated or suggested to a person of ordinary skill in the art to utilize metal in an apparatus that must withstand rapid cooling rates and thermal shock.”
The Office respectfully disagrees.
	Kemp US ‘498 discloses that the vessel (i.e., retort 22) is intended to be heated by the furnace (i.e., heating unit 11) to high temperatures, such as temperatures of 800° C, perhaps 1,000° C, or between around 400° C and 1,500° C, depending on the intended metallurgical process (see column 2, lines 40-68).
Rademaker further discloses a vessel (i.e., retort 6) for use in a metallurgical process, wherein the vessel 6 is heated by a furnace F to high temperatures, such as a temperature within the range of 1,150 °C to 1260 °C (see page 2, column 1, lines 25-30).  Specifically, Rademaker discloses that the vessel 6 may be made of any type of heat resistant material, such as a high temperature resistant metal, wherein “A particularly useful type of retort which has been found to be of considerable value from the standpoint of economics and ease of manufacture comprises a retort of mild steel having an outer coating of alloy steel,” (see page 3, first column at line 3 to second column at line 4).  .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the powder assembly vessel 22 in the apparatus of Kemp US ‘498 from steel because the steel material-- namely a mild steel having an outer coating of alloy steel, would exhibit high temperature resistance within the stated temperature ranges, favorable economics, and ease of manufacture, as taught by Rademaker.
It is noted that the features upon which Applicant relies (i.e., a cooling system comprising a bath of liquid nitrogen) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, Applicant’s specification (see page 14, lines 17-25) states,
“… The material can also be structurally strong enough, e.g., has a high melting temperature, to survive thermal conditions from furnace, but that is inexpensive to produce.  In some examples, the powder vessel assembly 24 can be fabricated from mild steel and the gas can be selected to prevent the mild steel from oxidizing.”
The vessel of Rademaker, which is likewise formed from mild steel, would have therefore possessed the same or similar properties as Applicant’s powder assembly vessel, and thus performed satisfactorily under the argued high temperature and rapid cooling conditions.  
The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/
Primary Examiner, Art Unit 1774